                   Case 1:20-cr-00022-SPW Document 46 Filed 01/13/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE

 V.

                                                                           Case Number: CR 20-22-BLG-SPW-l
 AUGUSTUS CHRISTOPHER WOLFBLACK                                            USM Number:
                                                                           Evangelo Arvanetes
                                                                           Dcfciidaiirs Allorncy



THE DEFENDANT:
       pleaded guilty to count(s)                        1 of the Indictment, Tiled 2/20/2020
       pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
 18: 1 13H.F Assault By Strangulation Of A Dating Partner and 18:          53(A) Crime             09/15/2019
 On A Reservation.




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             January 13,2021
                                                             Dale of Imposition of Judgment




                                                                                              f-
                                                             )ignaliirc of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge


                                                             January 13,2021
                                                             Dale
Case 1:20-cr-00022-SPW Document 46 Filed 01/13/21 Page 2 of 7
Case 1:20-cr-00022-SPW Document 46 Filed 01/13/21 Page 3 of 7
Case 1:20-cr-00022-SPW Document 46 Filed 01/13/21 Page 4 of 7
Case 1:20-cr-00022-SPW Document 46 Filed 01/13/21 Page 5 of 7
Case 1:20-cr-00022-SPW Document 46 Filed 01/13/21 Page 6 of 7
Case 1:20-cr-00022-SPW Document 46 Filed 01/13/21 Page 7 of 7
